Citation Nr: 0806793	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-39 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served a period of active duty for training 
(ACDUTRA) from September 1975 to March 1976, and served on 
active duty from January 1981 to January 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

A hearing on this matter was held at the RO before a Decision 
Review Officer in January 2006.  A copy of the hearing 
transcript has been associated with the file.


FINDINGS OF FACT

1.  An April 2004 Board decision denied service connection 
for a low back disability on the grounds that no nexus 
between the veteran's service and his present disability had 
been established.  The veteran's appeal to the United States 
Court of Appeals for Veterans' Claims was dismissed for lack 
of jurisdiction, and the Board's decision subsequently became 
final.

2.  The evidence received since the April 2004 Board decision 
does not relate to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSION OF LAW

1.  The April 2004 Board decision that confirmed a denial of 
service connection for a low back disorder is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003); 
currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2007).  

2.  Evidence received since the April 2004 Board decision is 
not new and material, and the veteran's service connection 
claim for a low back disorder is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated May 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to reopen the 
claim for service connection, as well as elements of the 
underlying claim; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.   
The notice requirements for new and material evidence claims 
set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were 
met.   Additionally, in March 2006, the veteran was notified 
of the way initial disability ratings and effective dates are 
established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has not been examined in conjunction 
with his claim; however, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  38 U.S.C. § 5103A(f); 38 
C.F.R. § 3.159(c)(4)(C)(iii).  Thus, VA does not have a duty 
to provide the veteran a VA examination if the claim is not 
reopened.  

As discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
The Board is satisfied that the duties to notify and assist 
have been met.

New and Material Evidence

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  

In April 2001, the veteran filed a claim for service 
connection for a low back disorder, claiming that he had 
injured his back during service when the armored personnel 
carrier (APC) in which he was riding struck a tank.  The 
evidence of record consisted of service medical records, the 
veteran's own statements, and treatment records from the VA 
Medical Center in San Juan, Puerto Rico.  The veteran's 
service medical records showed that the veteran was treated 
in November 1983 for low back pain.  The veteran did not 
discuss an APC accident or relate a history of back injury, 
although he did advise the treating physician that it was not 
the first time that he had had low back pain.  The diagnosis 
was strained external obliques and the veteran was given 
medication.  There was no other evidence of low back pain in 
service.  There was no separation examination on file; 
however, a November 1985 examination conducted upon the 
veteran's enlistment in the Army Reserves, almost two years 
post-service, was negative for complaints about the back.  

Medical records from the VA Medical Center in San Juan show 
that the veteran was diagnosed with lumbar spondylosis in 
December 2000.  A December 2001 lumbar MRI revealed 
degenerative changes in the lumbar spine and straightening of 
the lumbar lordosis.  No opinion as to the etiology of these 
disorders was given.  

The RO denied service connection on the basis that no nexus 
between the veteran's in-service injury and his current low 
back disorder had been demonstrated by the evidence.  The 
veteran filed a timely appeal, and Board denied the claim in 
a decision dated April 2004.  After the veteran's appeal to 
the U.S. Court of Appeals for Veterans Claims was dismissed, 
the Board's decision became final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003); currently 38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  Thus, the 
veteran's service connection claim for a low back disorder 
may be considered on the merits only if new and material 
evidence has been received since the April 2004 decision.  
See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. 
Brown, 83 F.3d 1380, 1383 (1996).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Here, 
the last final disallowance was in April 2004; therefore, 
only evidence received after that date is considered for 
purposes of reopening the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim. In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

The veteran's newly submitted evidence consists of Social 
Security Administration (SSA) records and private treatment 
records dated from 2005 to 2006.  

The private treatment records submitted by the veteran show 
that he is currently receiving treatment for various 
disorders of the lumbar spine.  Nothing in the records 
attributes his disability to his service.  A review of the 
SSA records indicates that the veteran is receiving 
disability benefits for a psychological disorder.  Although 
the veteran's lumbar spine was examined in conjunction with 
his claim for SSA disability benefits, no opinion as to the 
etiology of the disorder was offered.  

In sum, the newly received evidence, either by itself or when 
considered with the previous evidence of record, fails to 
relate to an unestablished fact necessary to substantiate the 
claim, specifically a nexus between the veteran's current low 
back disorder and his in-service injury.  38 C.F.R. § 3.156.  
It does not raise a reasonable possibility of establishing 
the claim.  Id.  Therefore, the evidence cannot be considered 
new and material for the purpose of reopening the service 
connection claim for a low back disorder.  Accordingly, the 
claim is not reopened. 

The veteran's contentions and hearing testimony have been 
reviewed, including the veteran's belief that his low back 
disorder is causally related to active service.  However, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).













ORDER

New and material evidence having not been submitted, the 
application to reopen the previously denied service 
connection claim for a low back disorder is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


